Citation Nr: 1106398	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-20 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to July 
3, 2008, for service-connected schizoaffective disorder.

2.  Entitlement to a rating in excess of 50 percent from July 3, 
2008, for service-connected schizoaffective disorder.

3.  Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1971 to January 1972.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2008 rating decision of the Department of 
Veterans Affairs (VA) Appeals Management Center in Washington, 
D.C., which granted service connection for schizoaffective 
disorder and assigned a 10 percent rating from July 21, 2003, and 
a 50 percent rating from July 3, 2008.  The St. Louis Regional 
Office (RO) has jurisdiction over the Veteran's claim.

The Board has recharacterized the issue on appeal, as shown on 
the title page, to show the Veteran's disagreement with the 
initial staged ratings assigned following the grant of service 
connection for his schizoaffective disorder.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999)

The Board notes that the Veteran has asserted that he is not 
employable by reason of his service-connected schizoaffective 
disorder.  The record indicates that the Veteran's total 
disability rating based on individual unemployability (TDIU) 
claim was denied in an unappealed rating decision issued in April 
2009.  The Veteran has since provided credible testimony that he 
is not employable by reason of his service-connected 
schizoaffective disorder.

A TDIU claim cannot be considered separate and apart from an 
increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Instead, a TDIU claim is an attempt to obtain an 
appropriate rating for a service-connected disability.  When 
entitlement to a TDIU is raised during the adjudicatory process 
of the underlying disability, it is part of the claim for 
benefits for the underlying disability.  The Board therefore 
assumes jurisdiction of the TDIU claim, as shown on the title 
page.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  38 
U.S.C.A. § 5103A (West 2002).  The Board regrets the additional 
delay that will result from this remand.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the claims 
requires additional development.

The Veteran contends that his schizoaffective disorder is more 
severe than as contemplated by his assigned disability ratings.  
In September 2008, the Veteran was granted service connection for 
schizoaffective disorder and assigned a 10 percent rating, 
effective July 21, 2003, and a 50 percent rating, effective July 
3, 2008.  The Veteran disagreed with the assigned disability 
ratings.  Accordingly, the Board must consider whether a rating 
in excess of 10 percent is warranted for the period prior to July 
3, 2008, and whether a rating in excess of 50 percent is 
warranted from July 3, 2008, to the present.

Unfortunately, as the record stands, there is insufficient 
evidence for the Board to adjudicate the issues on appeal at this 
time.  First, it appears that there are outstanding relevant VA 
treatment records.   The Board observes that there are no VA 
treatment records dated between September 2003 and February 2009, 
and both the July 2008 and June 2010 VA examination reports 
reference VA mental health treatment for which there are no 
associated records.  As those records contain information 
pertinent to the Veteran's claims, the Board finds that they are 
relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Private medical records also appear to be outstanding.  The 
record indicates that the Veteran was treated in the Emergency 
Room at SSM St. Joseph Health Center in June 2009 for anxiety and 
was to follow up with a private physician.  However, aside from a 
single document showing a diagnosis of anxiety and a prescription 
for Lorazepam, no records from the June 2009 treatment or any 
follow-up treatment have been associated with the claims file.  
As the Veteran has put the VA on notice that private records 
exist pertaining to his psychiatric disorder during the relevant 
appeals period, those records should be obtained on remand.  

Lastly,  a claim for a total disability rating based on 
individual unemployability (TDIU) is part of an increased rating 
claim when that claim is raised by the record.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  In this case, the Board finds that the 
issue of entitlement to a TDIU rating has been raised by the 
record.

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340 (2010).  Total disability ratings for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2010).  Factors to be 
considered are the Veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991).

In this case, the Veteran has been granted a 10 percent 
disability rating from July 2003 and a 50 percent disability 
rating for schizoaffective disorder from July 2008.  As he is 
only service-connected for schizoaffective disorder, his combined 
disability rating is also 10 percent from July 2003 and 50 
percent from July 2008.  38 C.F.R. § 4.25, Table I, Combined 
Ratings Table (2010).  Therefore, he does not meet the minimum 
schedular percentage criteria for a TDIU.  38 C.F.R. § 4.16(a) 
(2010).  The issue, then, is whether the Veteran's service-
connected disability nevertheless prohibits him from securing and 
following gainful employment, such that a TDIU rating may be 
assigned pursuant to 38 C.F.R. § 4.16(b) (2010).

The Board finds that an opinion is needed as to whether the 
Veteran, solely as a result of his service-connected disability, 
is no longer able to be employed or whether he is more generally 
unemployable.  Although there are already multiple VA 
examinations of record, the Board finds that the relevant VA 
recent examinations of record are not adequate for rating 
purposes because they do not sufficiently address occupational 
impairment for the purposes of TDIU.

Specifically, the March 2009 VA examiner stated that there was 
not sufficient evidence that the Veteran was unable to work and 
additionally noted the Veteran's lack of effort in seeking 
employment.  However, that examiner did not address significant 
positive evidence in support of the Veteran's claim, namely, 
evidence from the Social Security Administration and the 
Department of Education showing the Veteran to be totally 
disabled due to his schizophrenic disorder.  Similarly, the June 
2010 examiner did not have the Veteran's claims file for review 
at the time of the examination.  Therefore, that examiner did not 
have the opportunity to review the records relating to findings 
of permanent and total disability due to the Veteran's service-
connected psychiatric condition.  Furthermore, neither the March 
2009 examiner nor the June 2010 examiner addressed the July 2008 
examiner's finding that the Veteran experienced major impairments 
in occupational functioning.  Accordingly, a new examination is 
necessary so that all of the positive evidence in support of the 
Veteran's claim may be considered.  To ensure a thorough 
examination and evaluation, the Veteran's disability must be 
viewed in relation to its history.  38 C.F.R. § 4.1 (2010).  

The Board also observes that there are significant discrepancies 
in the findings of the three VA examinations of record, 
particularly with respect to Global Assessment of Functioning 
(GAF).  The July 2008 VA examiner and the June 2010 VA examiner 
assigned GAF scores of 37 and 40, respectively, indicative of 
major impairment in several areas.  However, the March 2009 
examiner assigned a GAF score of 55, indicating only moderate 
impairment.  Therefore, on remand, the examiner should attempt to 
reconcile any current findings with the other evidence of record, 
including the findings of the previous VA examinations.

In sum, the Board finds that the prudent and thorough course of 
action is to afford the Veteran an examination to ascertain the 
impact of his service-connected psychiatric disability on his 
unemployability.  That examination should include specific 
findings regarding the impact of the Veteran's service-connected 
psychiatric disability on his occupational and social 
functioning.

Accordingly, the case is REMANDED for the following action:

1.	After obtaining the necessary 
authorization from the Veteran, obtain and 
associate with the claims folder any 
private medical records dated since July 
2003 from any private medical provider who 
treated him for his service-connected 
psychiatric disorder, to include SSM Saint 
Joseph Hospital Center and John Vernon, 
M.D.  All attempts to secure those records 
must be documented in the claims folder.  
If any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or are unavailable.  Then, 
notify the Veteran and associate the 
notice in the record.  

2.	Obtain and associate with the claims 
folder all medical records from any VA 
Medical Center where the Veteran received 
treatment, to include the VA Medical 
Center in St. Louis, Missouri, dated from 
July 2003 to the present, including any VA 
examination reports dated in or around 
November 2005.

3.	After obtaining the above records, 
schedule the Veteran for a VA examination 
to determine the current severity of his 
service-connected psychiatric disability.  
The claims folder should be reviewed by 
the examiner, and the examination report 
should reflect that review.  The examiner 
should provide a complete rationale for 
all conclusions reached and should discuss 
those findings in relation to the 
pertinent evidence of record, particularly 
the Veteran's previous VA examinations 
conducted in July 2008, March 2009, and 
June 2010.  Additionally, the examiner 
should provide a full multi-axial 
diagnosis pursuant to DSM-IV, to include a 
GAF score.  All signs and symptoms of any 
psychiatric disability should be reported 
in detail.  The examiner should also 
describe the overall impact of the 
Veteran's psychiatric problems on his 
occupational and social functioning.  
Specifically, the examiner should opine as 
to whether the Veteran's service-connected 
psychiatric disability, without 
consideration of any nonservice-connected 
disabilities, renders him unable to secure 
or follow a substantially gainful 
occupation.

4.	Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans 



Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


